DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 13-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita (US 20110074717) in view of Keller (US 20030229731) in view of Chiang (US 20100081475) in view of Mahmoud (US 20110187646).
As per claim 1, Yamashita discloses a method ([0006]), comprising:
providing a multi-display device (Figs. 2A-B, #100) having at least a first display portion (Fig. 4, #114) and a second display portion (#116; [0034]), wherein each of the first display portion (#114) and the second display portion (#116) include a display area, which displays application content and receives touch gestures ([0024]-[0026]; [0034]), a gesture capture region (#107 and 108) within the touch sensitive display (#105 and #106) but physically separate from the display area, which does not display application content but receives touch gestures ([0024]-[0026]; [0036]-[0037]).
However, Yamashita does not teach a focus is on the first display portion;
highlighting the configurable area on the first display portion when the focus is on the first display portion;
receiving, by the gesture capture region, on the first display portion, which receives touch gestures, a drag or other touch gesture indicating a request to change focus;
while the gesture is being received, displaying, on one or more of the first display portion or the second display portion, a transition that animates the gesture and is associated with the gesture;
determining, by at least one processor, whether the gesture is completed or is abandoned, wherein determining whether the gesture is completed comprises determining the gesture matches a predefined gesture and wherein determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture;
in response to the at least one processor determining that the gesture is abandoned, maintaining a focus on the first display portion that has the focus; and
in response to the at least one processor determining that the gesture is completed, changing the focus from the first display portion to the second display portion, darkening the configurable area of the first display portion, and highlighting the configurable area on the second display portion when the focus is on the second display portion.
Keller teaches a focus is on the first display portion (Fig. 1, #110; [0030]);
highlighting the configurable area on the first display portion (#110) when the focus is on the first display portion (#110; [0022]; [0030]-[0031]);
receiving, a drag or other gesture indicating a request to change focus ([0029]; [0030]);
while the gesture is being received, displaying, on one or more of the first display portion (#110) or the second display portion, a transition that animates the gesture and is associated with the gesture ([0026]-[0030]; where movement of the cursor #120 is a transition that animates the gesture and is associated with the gesture);
determining, by at least one processor ([0038]), whether the gesture is completed or is abandoned ([0029]-[0034]; [0036]; [0058]), wherein determining whether the gesture is completed comprises determining the gesture matches a predefined gesture and wherein determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture ([0058]; where determining whether the gesture is completed comprises determining the gesture matches a predefined gesture of the cursor 120 is moved to the designated position or area and determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture of the cursor 120 is in a designated area);
in response to the at least one processor determining that the gesture is abandoned, maintaining a focus on the first display portion (#110) that has the focus ([0030]; [0036]; [0058]); and
in response to the at least one processor determining that the gesture is completed, changing the focus from the first display portion (#110) to the second display portion (#116), darkening the configurable area of the first display portion (#110), and highlighting the configurable area on the second display portion (#116) when the focus is on the second display portion (#116; [0022]; [0029]-[0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the drag or other touch gesture disclosed by Keller to be inputted by the gesture capture region on the first display portion of Yamashita so as to provide a method and apparatus for shifting focus between multiple devices (Keller: [0001]). 
However, the prior art of Yamashita and Keller do not explicitly teach a multi-display device comprising a touch sensitive display, the touch sensitive display having at least a first display portion and a second display portion of the touch sensitive display.
Chiang teaches a multi-display device comprising a touch sensitive display (Figs. 2A-B, #206), the touch sensitive display (#206) having at least a first display portion (#216) and a second display portion (#218) of the touch sensitive display (#206; [0026]; [0031]-[0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the multiple windows user interface disclosed by Chiang to the multi-display device disclosed by Yamashita in view of Keller so that the mobile device may be configured to switch between a single window mode and a dual window mode (Chiang: [0019]).
However, the prior art of Yamashita, Keller and Chiang do not teach each of the first display portion and the second display portion include a configurable area within the touch sensitive display but physically separate from the display area, which displays pre-configured items presenting different input options based on a context in which the multiple-display device is operating and receives touch gestures related to the pre-configured items, the context in which the multi-display device is operated being based at least in part on whether the multi-display device is operating in a single screen mode or a dual screen mode.
Mahmoud teaches each of the first display portion (Fig. 1, #102) and the second display portion (#104) include a configurable area (i.e., a configurable area with controls #116a, #118a, #120a, #122a, #124, #126a, #128a, #116b, #118b, #120b, #122b, #126b, #128b, #130 and #132) within the touch sensitive display but physically separate from the display area ([0028]-[0029]), which displays pre-configured items (i.e., pre-configured items comprising a pair of brightness controls 116a and 118a, a pair of zoom controls 120a and 122a, a menu control 124, and a pair of page down and page up controls 126a and 128a, a pair of brightness controls 116b and 118b, a pair of zoom controls 120b and 122b, a pair of page down and page up controls 126b and 128b, and a pair of back light controls switches 130 and 132) presenting different input options based on a context in which the multiple-display device (#100) is operating and receives touch gestures related to the pre-configured items ([0028]-[0031]; [0034]), the context in which the multi-display device is operated being based at least in part on whether the multi-display device is operating in a single screen mode (Fig. 2) or a dual screen mode (Figs. 3 and 5; [0030]-[0031]; [0033]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the pre-configured items disclosed by Mahmoud to the multi-display device of Yamashita in view of Keller and Chiang so as to provide a pair of brightness controls, a pair of zoom controls, a menu control, and a pair of page down and page up controls (Mahmoud: [0028]).
As per claim 3, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the method of claim 1, further comprising:
in response to the determining that the gesture is completed, further changing the focus from a first image displayed on the first display portion (Keller: #110) to a second image displayed on the second display portion (Keller: #116; [0022]; [0029]-[0034]).
As per claim 4, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the method of claim 3, further comprising:
wherein the first displayed image is a displayed window and the second displayed image is a second window (Keller: [0022]).
As per claim 5, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the method of claim 1, further comprising:
receiving input indicating that in response to an incomplete gesture, the focus should be maintained on the first display portion (Keller: #110; [0030]; [0036]; [0058]).
As per claim 7, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the method of claim 1, further comprising: in response to receiving the gesture, displaying at least one image displayed on the first display portion as moved from a previous position (Keller: [0022]).
As per claim 8, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the method of claim 7, in response to receiving the gesture, displaying the at least one image as moved in a direction of the gesture (Keller: [0029]; [0032]).
As per claim 9, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the method of claim 8, further comprising:
in response to the determining that the gesture is incomplete, displaying the at least one image in the previous position (Keller: [0022]).
As per claim 10, Yamashita discloses a non-transitory computer readable medium storing computer executable instructions that when executed by at least one processor of a multi-display device (Figs. 2A-B, #100; [0024]; [0064]), wherein the multi-display device (#100) having at least a first display portion (Fig. 4, #114) and a second display portion (#116; [0034]), wherein each of the first display portion (#114) and the second display portion (#116) include a display area, which displays application content and receives touch gestures ([0024]-[0026]; [0034]), a gesture capture region (#107 and 108) within the touch sensitive display (#105 and #106) but physically separate from the display area, which does not display application content but receives touch gestures ([0024]-[0026]; [0036]-[0037]).
However, Yamashita does not teach the instruction causing the processor to perform a method comprising:
with a focus on a first image on the first display portion, highlighting the configurable area on the first display portion when the focus is on the first display portion;
receiving, by the gesture capture region on the first or the second display portion a drag gesture or other touch gesture indicating a request to change focus;
while the gesture is being received, displaying, on one or more of the first display portion or the second display portion, a transition associated with the gesture;
determining, by at least one processor, whether the drag gesture is completed or is abandoned, wherein determining whether the gesture is completed comprises determining the gesture matches a predefined gesture and wherein determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture;
in response to the at least one processor determining that the drag gesture is not completed, maintaining the focus on the first image displayed on the first display portion; and
in response to the at least one processor determining that the gesture is completed, changing the focus from the first image to a second image displayed on the second display portion, darkening the configurable area of the first display portion, and highlighting the configurable area on the second display portion when the focus is on the second display portion.
Keller teaches the instruction causing the processor to perform a method comprising:
with a focus on a first image on the first display portion (Fig. 1, #110), highlighting the configurable area on the first display portion (#110) when the focus is on the first display portion (#110; [0022]; [0030]-[0031]);
receiving, a drag gesture or other touch gesture indicating a request to change focus ([0029]; [0030]);
while the gesture is being received, displaying, on one or more of the first display portion or the second display portion, a transition associated with the gesture ([0026]-[0030]; where movement of the cursor #120 is a transition associated with the gesture);
determining, by at least one processor ([0038]), whether the drag gesture is completed or is abandoned ([0029]-[0034]; [0036]; [0058]), wherein determining whether the gesture is completed comprises determining the gesture matches a predefined gesture and wherein determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture ([0058]; where determining whether the gesture is completed comprises determining the gesture matches a predefined gesture of the cursor 120 is moved to the designated position or area and determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture of the cursor 120 is in a designated area);
in response to the at least one processor determining that the drag gesture is not completed, maintaining the focus on the first image displayed on the first display portion ([0022]; [0030]; [0036]; [0058]); and
in response to the at least one processor determining that the gesture is completed, changing the focus from the first image to a second image displayed on the second display portion (#116), darkening the configurable area of the first display portion (#110), and highlighting the configurable area on the second display portion (#116) when the focus is on the second display portion (#116; [0022]; [0029]-[0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the drag or other touch gesture disclosed by Keller to be inputted by the gesture capture region on the first display portion or second display portion of Yamashita so as to provide a method and apparatus for shifting focus between multiple devices (Keller: [0001]).
However, the prior art of Yamashita and Keller do not explicitly teach the multi-display device comprises a touch sensitive display having at least a first display portion and a second display portion.
Chiang teaches the multi-display device comprises a touch sensitive display (Figs. 2A-B, #206) having at least a first display portion (#216) and a second display portion (#218; [0026]; [0031]-[0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the multiple windows user interface disclosed by Chiang to the multi-display device disclosed by Yamashita in view of Keller so that the mobile device may be configured to switch between a single window mode and a dual window mode (Chiang: [0019]).
However, the prior art of Yamashita, Keller and Chiang do not teach each of the first display portion and the second display portion include a configurable area within the touch sensitive display but physically separate from the display area, which displays pre-configured items presenting different input options based on a context in which the multiple-display device is operating and receives touch gestures related to the pre-configured items, the context in which the multi-display device is operated being based at least in part on whether the multi-display device is operating in a single screen mode or a dual screen mode.
Mahmoud teaches each of the first display portion (Fig. 1, #102) and the second display portion (#104) include a configurable area (i.e., a configurable area with controls #116a, #118a, #120a, #122a, #124, #126a, #128a, #116b, #118b, #120b, #122b, #126b, #128b, #130 and #132) within the touch sensitive display but physically separate from the display area ([0028]-[0029]), which displays pre-configured items (i.e., pre-configured items comprising a pair of brightness controls 116a and 118a, a pair of zoom controls 120a and 122a, a menu control 124, and a pair of page down and page up controls 126a and 128a, a pair of brightness controls 116b and 118b, a pair of zoom controls 120b and 122b, a pair of page down and page up controls 126b and 128b, and a pair of back light controls switches 130 and 132) presenting different input options based on a context in which the multiple-display device (#100) is operating and receives touch gestures related to the pre-configured items ([0028]-[0031]; [0034]), the context in which the multi-display device is operated being based at least in part on whether the multi-display device is operating in a single screen mode (Fig. 2) or a dual screen mode (Figs. 3 and 5; [0030]-[0031]; [0033]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the pre-configured items disclosed by Mahmoud to the multi-display device of Yamashita in view of Keller and Chiang so as to provide a pair of brightness controls, a pair of zoom controls, a menu control, and a pair of page down and page up controls (Mahmoud: [0028]).
As per claim 13, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the non-transitory computer readable medium of claim 10, wherein the method further comprises:
in response to the at least one processor determining that the gesture is completed, darkening the configurable area of the first display portion and lighting up the configurable area of the second display portion (Keller: [0022]; [0033]).
As per claim 14, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the non-transitory computer readable medium of claim 13, wherein the method further comprises:
allowing input from the configurable area of the second display portion (Keller: [0053]); and
not allowing input from the configurable area of the first display portion (Keller: [0053]).
As per claim 15, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the non-transitory computer readable medium of claim 10, wherein the method further comprises:
receiving input indicating that in response to an incomplete gesture, the focus should be maintained on a displayed image with the focus (Keller: [0022]; [0030]; [0036]; [0058]).
As per claim 16, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the non-transitory computer readable medium of claim 10, wherein the first displayed image is a first window and the second displayed image is a second window (Keller: [0022]).
As per claim 17, Yamashita discloses a dual display communication device (Abstract; Fig. 1, #100; [0034]), comprising:
a first display portion (Fig. 4, #114) of a touch sensitive display ([0034]), the first display portion (#114) comprising a first display area, which displays application content and receives touch gestures (Figs. 2A-B; [0024]-[0026]; [0034]), a first gesture capture region (#107) within the first display portion (#114), which does not display application content but receives touch gestures ([0024]-[0026]; [0036]-[0037]), which is separate from the first display area (see Figs. 2A-B and 4),
a second display portion (#116) comprising a second display area, which displays application content and receives touch gestures ([0024]-[0026]; [0034]), and a second gesture capture region (#108) within the second display portion (#116), which does not display application content but receives touch gestures ([0024]-[0026]; [0036]-[0037]), which is separate from the second display area (see Figs. 2A-B and 4), 
a non-transitory computer readable medium that stores computer executable instructions that when executed by at least one processor perform a method ([0064]).
However, Yamashita does not teach with a focus on the first display portion, highlighting the configurable area on the first display portion when the focus is on the first display portion,
receiving, by one of the first or second gesture capture region, the gesture indicating a request to change focus;
while the gesture is being received, displaying, on one or more of the first display portion or the second display portion, a transition associated with the gesture;
determining, by at least one processor, whether the gesture is completed or is abandoned, wherein determining whether the gesture is completed comprises determining the gesture matches a predefined gesture and wherein determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture;
in response to the at least one processor determining that the gesture is abandoned, maintaining the focus on the first touch sensitive display portion; and
in response to the at least one processor determining that the gesture is completed, changing the focus from the first display portion to the second display portion, darkening the configurable area of the first display portion, and highlighting the configurable area on the second display portion when the focus is on the second display portion.
Keller teaches with a focus on the first display portion (Fig. 1, #110), highlighting the configurable area on the first display portion (#110) when the focus is on the first display portion (#110; [0022]; [0030]-[0031]);
receiving, the gesture indicating a request to change focus ([0029]; [0030]);
while the gesture is being received, displaying, on one or more of the first display portion or the second display portion, a transition associated with the gesture ([0026]-[0030]; where movement of the cursor #120 is a transition associated with the gesture);
determining, by at least one processor, whether the gesture is completed or is abandoned ([0029]-[0034]; [0036]; [0058]), wherein determining whether the gesture is completed comprises determining the gesture matches a predefined gesture and wherein determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture ([0058]; where determining whether the gesture is completed comprises determining the gesture matches a predefined gesture of the cursor 120 is moved to the designated position or area and determining the gesture is abandoned comprises determining the gesture does not match any predefined gesture of the cursor 120 is in a designated area);
in response to the at least one processor determining that the gesture is abandoned, maintaining the focus on the first display portion ([0030]; [0036]; [0058]); and
in response to the at least one processor determining that the gesture is completed, changing the focus from the first display portion (#110) to the second display portion (#116), darkening the configurable area of the first display portion (#110), and highlighting the configurable area on the second display portion (#116) when the focus is on the second display portion (#116; [0022]; [0029]-[0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the drag or other touch gesture disclosed by Keller to be inputted by the first or second gesture capture region of Yamashita so as to provide a method and apparatus for shifting focus between multiple devices (Keller: [0001]).
However, the prior art of Yamashita and Keller do not explicitly teach a second display portion of a touch sensitive display.
Chiang teaches a second display portion (Fig. 2A-B, #218) of a touch sensitive display (#206; [0026]; [0031]-[0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the multiple windows user interface disclosed by Chiang to the multi-display device disclosed by Yamashita in view of Keller so that the mobile device may be configured to switch between a single window mode and a dual window mode (Chiang: [0019]).
However, the prior art of Yamashita, Keller and Chiang do not teach the first display portion comprising a configurable area within the touch sensitive display but physically separate from the first display area which displays pre-configured items presenting different input options based on a context in which the dual display communication device is operating and receives touch gestures related to the pre-configured items, the context in which the dual display communication device is operated being based at least in part on whether the dual display communication device is operating in a single screen mode or a dual screen mode;
a second display portion comprising a configurable area within the touch sensitive display but physically separate from the second display area which displays pre-configured items presenting different input options based on the context in which the dual display communication device is operating and receives touch gestures related to the pre-configured items.
Mahmoud teaches the first display portion (Fig. 1, #102) comprising a configurable area (i.e., a configurable area with controls #116a, #118a, #120a, #122a, #124, #126a and #128a) within the touch sensitive display but physically separate from the first display area which displays pre-configured items (i.e., pre-configured items comprising a pair of brightness controls 116a and 118a, a pair of zoom controls 120a and 122a, a menu control 124, and a pair of page down and page up controls 126a and 128a) presenting different input options based on a context in which the dual display communication device (#100) is operating and receives touch gestures related to the pre-configured items ([0028]-[0031]; [0034]), the context in which the dual display communication device is operated being based at least in part on whether the dual display communication device is operating in a single screen (Fig. 2) mode or a dual screen mode (Figs. 3 and 5; [0030]-[0031]; [0033]);
a second display portion (#104) comprising a configurable area (i.e., a configurable area with controls #116b, #118b, #120b, #122b, #126b, #128b, #130 and #132) within the touch sensitive display but physically separate from the second display area which displays pre-configured items (i.e., pre-configured items comprising a pair of brightness controls 116b and 118b, a pair of zoom controls 120b and 122b, a pair of page down and page up controls 126b and 128b, and a pair of back light controls switches 130 and 132) presenting different input options based on the context in which the dual display communication device (#100) is operating and receives touch gestures related to the pre-configured items ([0028]-[0031]; [0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the pre-configured items disclosed by Mahmoud to the dual display device of Yamashita in view of Keller and Chiang so as to provide a pair of brightness controls, a pair of zoom controls, a menu control, and a pair of page down and page up controls (Mahmoud: [0028]).
As per claim 19, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the dual display communication device of claim 17, wherein the method further comprises:
in response to the at least one processor determining that the gesture is not completed, allowing input from the configurable area of first display area (Yamashita: #105) and not allowing input from the configurable are of the second display area (Yamashita: #106) (Keller: [0022]; [0030]; [0036]; [0058]).
As per claim 20, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the dual display communication device of claim 17, wherein the method further comprises:
in response to the at least one processor determining that the gesture is completed, allowing input from the configurable area of the second display area (Yamashita: #106) and not allowing input from the configurable area of the first display area (Yamashita: #105) (Keller: [0053]).
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita in view of Keller in view of Chiang in view of Mahmoud in view of Berry (6,018,341). 
As per claim 11, Yamashita in view of Keller in view of Chiang in view of Mahmoud discloses the non-transitory computer readable medium of claim 10.
Howerver, the prior art of Yamashita, Keller, Chiang and Mahmoud do not explicitly teach the method further comprises in response to the at least one processor determining that the drag gesture is not completed, maintaining a lighting of a portion of the configurable area of the first display portion.
Berry teaches the method further comprises in response to the at least one processor determining that the gesture is not completed, maintaining a lighting of a portion of the configurable area of the first display portion (Fig. 3; col. 6, line 16-26; col. 7, line 61-col. 8, line 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have modified the invention of Yamashita in view of Keller, Chiang and Mahmoud with Berry so as to provide a focus selector indicating which application is at the top of the window system z-order.
 As per claim 12, Yamashita in view of Keller in view of Chiang in view of Mahmoud in view of Berry discloses the non-transitory computer readable medium of claim 11, wherein the method further comprises:
allowing input from the configurable area of the first display portion (Keller: [0022]; [0030]; [0031]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/
Examiner, Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622